Detailed Action

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Receiving unit configured to receive recited in claims 1 and 5. The word “unit” is a generic place holder and the word “receiving” does not describe structure. The applicant’s specification shows in figure 2B wireless communication to received inbound data. Therefore, the receiving unit has been interpreted as a wireless receiver.
Transmitting unit configured to transmit recited in claims 1, 3 and 4. The word “unit” is a generic place holder and the word “transmitting” does not describe structure. The applicant’s specification shows in figure 2B wireless communication to transmit outbound data. Therefore, the transmitting unit has been interpreted as a wireless transmitter.
At least one data acquisition unit acquiring data recited in claim 2. The word “unit” is a generic place holder and the word “data acquisition” does 
 An output unit configured to output recited in claim 5. The word “unit” is a generic place holder and the word “output” does not describe structure. The applicant’s specification describes in paragraph 0073 the output unit as a display. Therefore, the output unit has been interpreted as a display.
At data acquisition unit being configured to be paired recited in claims 6 and 7. The word “unit” is a generic place holder and the word “data acquisition” does not describe structure. The applicant’s specification describes in paragraph 0026 the data acquisition unit as a sensor. Therefore, the data acquisition unit has been interpreted as a sensor.
A data collection unit configured to receive/transmit/process/collect recited in claims 8, 10, 15. The word “unit” is a generic place holder and the word “data collection” does not describe structure. The applicant’s specification describes the data collection unit as an electronic device. Therefore, the data collection unit has been interpreted as an electronic device.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 10 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 3,  the claim recites in line 5 “the outbound data being based on”. Claim 1 defines outbound data and claim 3 also defines outbound data. It is unclear if the outbound data recited in line 5 is referring to the outbound data defined in claim 1 or to the outbound data defined in claim 3. For this reason, the claim is indefinite.
the outbound data, the outbound data being based on the processed inbound data”.

In regards to claim 10,  the claim has the same issues described in the rejection for claim 3 above. For this reason, the claim is indefinite. The examiner has interpreted the claim in the same way shown in the rejection of claim 3 in order to advance prosecution.

In regards to claim 13, the claim recites in line 4 “the data being based”. Claim 8 defines inbound data and outbound data, and claim 13 defines data that is output. It is unclear to which of the previously defined data the limitation of line 4 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the data output by the terminal being based”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8 and 10-17is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Himmelmann et al. (US-9,659,481).

In regards to claim 1,  AAPA teaches that a data collection unit arranged to collect data indicating hygiene equipment status [see applicant’s specification fig. 2A element 220, par. 0011 L. 1-3, par. 0030 L. 3-10]. AAPA teaches that the data collection unit comprises a wireless receiver configured to receive inbound data from hygiene equipment [see applicant’s specification fig. 2A element 220, par. 0030 L. 3-10].
APPA does not teach that the data collection unit comprises a transmitting unit configured to transmit outbound data directly to a terminal via device-to-device, D2D, communication, wherein the outbound data is based on the inbound data.
On the other hand, Himmelmann teaches that the data collection unit can comprise a wireless transmitter configured to transmit outbound data directly to a terminal via device-to-device, D2D, communication, wherein the outbound data is based on the inbound data [fig. 2 element 12 (data collection unit), 12c (transmitting unit) and 17 (terminal), col. 7 L. 29-33 and L. 52-60, col. 8 L. 13-21].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Himmelmann’s teachings of communicating the data directly to a terminal in the unit taught by AAPA because it will permit a user of the terminal to receive updated hygiene equipment status in a cost-effective manner [see Himmelmann col. 8 L. 21-24].

In regards to claim 3, the combination of AAPA and Himmelmann, as applied in claim 1 above, further teaches that the data collection unit comprises a processing unit [see Himmelman col. 7 L. 3-10]. Furthermore, the combination teaches that the data collection unit can determine events on the received data and transmit the detected event to the terminal or central server [see Himmelmann col. 9 L. 46-55]. This teaching means that the processing unit is configured to process the inbound data, wherein the transmitting unit is configured to transmit the outbound data, the outbound data being based on the processed inbound data.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Himmelmann’s teachings of processing inbound data at the data collection unit in the unit taught by the combination because it will permit the data collection unit to process the data locally and transmit relevant data to the terminal or server.

In regards to claim 4, the combination of AAPA and Himmelmann, as applied in claim 1 above, further teaches that the transmitting unit is further configured to transmit the outbound data to a Cloud system [see applicant’s specification fig. 2A element 240, par. 0030 L. 18-20, see Himmelmann col. 7 L. 19-21].  

In regards to claim 5, AAPA teaches a terminal arranged to collect data indicating hygiene equipment status [see applicant’s specification fig. 2A element 250]. AAPA teaches that the terminal comprises a wireless receiver configured to receive 
AAPA does not teach that the wireless receiver is configured to receive the inbound data  directly from the hygiene equipment via device-to-device, D2D, communication.
On the other hand, Himmelmann teaches that the wireless receiver of the terminal can receive the inbound data directly from the hygiene equipment via D2D communication when the terminal is near the hygiene equipment [col. 9 L. 4-6].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Himmelmann’s teachings of permitting the terminal to communicate directly with the hygiene equipment in the terminal taught by the combination because it will permit the terminal to access the sensor data directly from the sensors when the terminal is near the hygiene equipment.

In regards to claim 8, AAPA teaches a data collection and monitoring system, comprising a data collection unit and a terminal [see applicant’s specification fig. 2A element 220 (data collection unit) and 250 (terminal)]. AAPA teaches that the data collection unit is configured to receive, from hygiene equipment, inbound data indicating hygiene equipment status and to transmit outbound data [see applicant’s specification fig. 2A, par. 0011 L. 1-3, par. 0030 L. 3-14]. AAPA also teaches that the terminal is configured to receive the outbound data from the data collection unit, wherein the outbound data is based on the inbound data [see applicant’s specification par. 0030 L. 14-20].

On the other hand, Himmelmann teaches that the data collection device can be configured to transmit the outbound data directly to the terminal via device-to-device, D2D, communication when the terminal is near the data collection device [fig. 2 element 12 (data collection unit) and 17 (terminal), col. 7 L. 29-33 and L. 52-60, col. 8 L. 13-21].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Himmelmann’s teachings of communicating the data directly to a terminal in the unit taught by AAPA because it will permit a user of the terminal to receive updated hygiene equipment status in a cost-effective manner [see Himmelmann col. 8 L. 21-24].

In regards to claim 10, the combination of AAPA and Himmelmann, as shown in the rejection of claim 3 above, teaches the claimed limitations.

In regards to claim 11, the combination of AAPA and Himmelmann, as shown in the rejection of claim 4 above, teaches the claimed limitations.

In regards to claim 12, the combination of AAPA and Himmelmann, as applied in claim 8 above, further teaches that the terminal is configured to display the received outbound data [see applicant’s specification par. 0030 L. 14-20]. This teaching means that the data transmitted by the data collection unit is processed in the terminal in order 

In regards to claim 13, the combination of AAPA and Himmelmann, as applied in claim 8 above, further teaches that the terminal is configured to output data indicating the hygiene equipment status, the data output by the terminal being based on the received outbound data [see applicant’s specification par. 0030 L. 14-20, see Himmelmann col. 9 L. 51-55].

In regards to claim 14, the combination of AAPA and Himmelmann, as applied in claim 8 above, further teaches that the terminal is a smartphone or tablet [see applicant’s specification fig. 2A element 250, see Himmelmann col. 7 L. 27-33]. This teaching inherently means that the terminal must comprise an application software installed on the terminal in order to perform its functions, wherein the application software is executable on the terminal. Furthermore, the combination teaches that the application software instructs the terminal to receive the outbound data, and wherein the application software instructs a display (an output unit) of the terminal to display (output) data based on the outbound data [see applicant’s specification par. 0030 L. 14-20].  

In regards to claim 15, the combination of AAPA and Himmelmann, as applied in claim 8 above, further teaches that the data collection and monitoring system comprises a plurality of data collection units, each of the data collection units configured to collect data indicating the hygiene equipment status, wherein the plurality of data 

In regards to claim 16, the combination of AAPA and Himmelmann, as applied in claim 8 above, further teaches that the plurality of data collection units is further configured to transmit outbound data to a Cloud system [see AAPA fig. 2A element 240, see Himmelman fig. 2, col. 7 L. 19-21, col. 10 L. 3-11].  

In regards to claim 17, the combination of AAPA and Himmelmann, as shown in the rejection of claim 8 above, teaches a system performing the functions of the claimed method. Therefore, the combination also teaches the method.

Claim(s) 2, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Himmelmann et al. (US-9,659,481) as applied to claim(s) 1 and 8 above, and further in view of Baker et al. (US-8,907,782).

In regards to claim 2, the combination of AAPA and Himmelmann, as applied in claim 1 above, teaches that the data collection unit comprises a processing unit [see Himmelmann col. 7 L. 3-10]. Furthermore, the combination teaches that the processing unit is in communication with at least one data acquisition unit located in the hygiene equipment, wherein the at least one data acquisition unit acquiring data indicates the 
The combination teaches that the data collection unit communicates with the at least one data acquisition unit using Bluetooth [see applicant’s specification par. 0030 L. 3-10]. However, the combination does not teach that processing unit performs a pairing process between the data collection unit and the at least one data acquisition unit.
On the other hand, Baker teaches that when a data acquisition unit and a data collection unit are activated for the first time, a pairing process is performed via Bluetooth in order to the two units can communicate with each other [col. 3 L. 35-38]. This teaching means that the processing unit of the data collection unit performs a pairing process between the data collection unit and the at least one data acquisition unit. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Baker’s teachings of pairing the data collection unit with the data acquisition unit in the unit taught by the combination because it will permit the data acquisition unit and the data collection unit to establish communication in a secure manner once they are activated.

In regards to claim 6, the combination of AAPA, Himmelmann and Baker, as shown in the rejection of claim 2 above, teaches the claimed limitations.

In regards to claim 9, .
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Himmelmann et al. (US-9,659,481) as applied to claim(s) 5 above, and further in view of White et al. (US-2017/0220985).

In regards to claim 7, the combination of AAPA and Himmelmann, as applied in claim 5 above, teaches that the terminal is in communication with a data acquisition unit in hygiene equipment arranged to acquire data indicating hygiene equipment status [see applicant’s specification fig. 2A element 211 and 212 (data acquisition unit), par. 0011 L. 1-4, see Himmelmann col. 4 L. 54-63, col. 9 L. 4-6].
The combination does not teach that the sensor (data acquisition unit) is configured to be paired to the terminal.
On the other hand, White teaches that the terminal is paired with the sensor in order to receive sensor data [par. 0099 L. 1-7]. This teaching means that the data acquisition unit is configured to be paired to the terminal.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use White’s teachings of pairing the data acquisition unit with the terminal in the unit taught by the combination because it will permit the data acquisition unit and the terminal to establish communication in a secure manner.




Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Singh et al. (US-10,365,139) teaches a data collection unit that can receive status data from hygiene equipment and transmit the data directly to a terminal and a terminal that can directly communicate with hygiene equipment [fig. 3, col. 9 L. 45-51, col. 11 L. 46-51, col. 13 L. 50-57].
Himmelmann (US-9,892,372) teaches a data collection unit that can receive status data from hygiene equipment and transmit the data directly to a terminal [col. 6 L. 15-18, col. 8 L. 39-44].
Hutz (US-10,281,166) teaches a data collection unit that can receive status data from hygiene equipment and transmit the data directly to a terminal and a terminal that can directly communicate with hygiene equipment [fig. 1, col. 4 L. 1-11, col. 7 L. 1-11 and L. 17-19, col. 8 L. 43-55].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685